NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 25 February 2021. As directed by the amendment: Claims 5, 9, 10, 11, 16, 19, and 21 have been amended, Claims 1, 7, 14, and 15 have been cancelled,  and Claims 22-28 have been added.  Thus, Claims 2-6, 8-13, and 16-28 are presently pending in this application.
The amendments to the claims have been ENTERED by the Examiner.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Adam Gilbert on 10 March 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 21, in Line 8, replace “wherein the second quantity of the wires of the plurality of wires”   with  “wherein the second portion of the wires of the plurality of wires”

Reasons for Allowance
Claims 2-6, 8-13, and 16-28 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The previous Claim Objections of Claims 9, 10, 19, and 21 have been withdrawn due to the Applicant’s amendments to these claims and the Examiner’s amendment made above. As stated in the previous Final Rejection Office Action mailed 23 February 2021, Claims 2-4 were previously allowed, and Claims 7, 10, 15-17, and 21 were objected to as being dependent upon a rejected base claim. Amended Claims 5 and 11 and new Claims 22 and 25 have incorporated previously allowed subject matter. Therefore, independent Claims 2, 5, 11, 22, and 25 are directed to a partially braided/intertwined expandable member with explicitly recited novel structure that is not found within the prior art. Claims 3, 4, 6, 8-10, 12, 13, 16-21, 23-24, and 26-28 depend from and thus further limit independent Claims 2, 5, 11, 22, and 25, and therefore are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792   

/Eric D. Bertram/Primary Examiner, Art Unit 3792